         Case 4:15-cv-00566-KGB Document 229 Filed 11/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

PLANNED PARENTHOOD OF ARKANSAS
AND EASTERN OKLAHOMA, INC., et al.                                                 PLAINTIFFS

v.                               Case No. 4:15-cv-00566 KGB

CINDY GILLESPIE                                                                    DEFENDANT

                                              ORDER

       Before the Court are two joint status reports and motions to further stay proceedings (Dkt.

Nos. 227, 228). On March 20, 2020, the parties jointly requested a stay of all proceedings in the

light of the global pandemic of COVID-19 (Dkt. No. 219). The Court granted that motion and

directed the parties to submit an update to the Court by May 20, 2020, advising as to whether

discovery can reasonably proceed or whether a further stay is necessary (Dkt. No. 220). On May

15, 2020, the parties jointly requested a further stay of all proceedings (Dkt. No. 221). The Court

granted that motion and directed the parties to submit an update to the Court by July 20, 2020,

advising as to whether discovery can reasonably proceed or whether a further stay is necessary

(Dkt. No. 222). On July 15, 2020, the parties jointly requested a further stay of all proceedings

(Dkt. No. 223). The Court granted that motion and directed the parties to submit an update to the

Court by September 21, 2020 advising as to whether discover can reasonably proceed or whether

a further stay is necessary (Dkt. No. 224).

       On September 18, 2020, the parties filed a status report and motion to further stay

proceedings advising that discovery cannot reasonably proceed, that they are unable to conduct

depositions, and that they seek to ensure that the Arkansas Department of Health can devote its

resources to managing the current public health crisis (Dkt. No. 227, at 1-2). Accordingly, the

parties requested a further stay of all proceedings and propose submitting a joint update to this
         Case 4:15-cv-00566-KGB Document 229 Filed 11/20/20 Page 2 of 2




Court on or before Friday, November 20, 2020 (Id.). The parties have now filed a second joint

status report and motion to further stay proceeding again stating that discovery cannot reasonably

proceed due to the current public health crisis (Dkt. No. 228). The parties propose a joint update

to the Court no later than Friday, January 22, 2021, in order to advise the Court as to whether

discovery can reasonably proceed at that time or whether a further stay is necessary (Id., at 2). For

good cause shown, the Court grants the parties’ joint motions to further stay proceedings (Dkt.

Nos. 227, 228). The Court directs the parties to submit a joint update on or before Friday, January

22, 2021, advising the Court as to whether discovery can reasonably proceed at that time or

whether a further stay is necessary.

       It is so ordered, this the 20th day of November, 2020.


                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Court




                                                 2
